LAURA CURRAN                                                                JARED KASSCHAU
County Executive                                                             County Attorney


                                                                            RALPH J. REISSMAN
                                                                            Deputy County Attorney


                            OFFICE OF THE NASSAU COUNTY ATTORNEY
                                            One West Street
                                    Mineola, New York 11501-4820
                                Phone (516) 571-3046 / Fax (516) 571-3058

                                                               July 8, 2019

Via ECF
Hon. Robert M. Levy
United States District Court
225 Cadman Plaza East
Brooklyn, New York

                        Re: Patrick Sterling v. Albergo et al.
                            18-CV-0485

Dear Magistrate Judge Levy:

       This office represents defendants in the above-referenced matter.

        The purpose of this letter is to respectfully request, with the consent of counsel for plaintiff
Patrick Sterling, that the settlement telephone conference scheduled for 5:00 p.m. on July 9, 2019 be
adjourned because this afternoon, the parties reached a settlement.

       As always, defendants thank Your Honor for your attention and consideration in this matter.

                                                               Respectfully submitted,

                                                               /s/ Ralph J. Reissman
                                                               RALPH J. REISSMAN
                                                               Deputy County Attorney
cc: (via ECF)
Garnett H. Sullivan, Esq.
Attorney for Plaintiff
